DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (U.S. Pat. 8,766,412).
As to claim 1, Matsumoto discloses a substrate (10) for a lithographic process, 

    PNG
    media_image1.png
    216
    517
    media_image1.png
    Greyscale

the substrate (10) comprising all features of the instant claim such as: a backside of the substrate is at least partially provided with a monomolecular layer (11) configured to reduce a friction coefficient of the backside (col.6, lines 24-25; col.8, lines 41-60). It is noted that although Matsumoto does not specifically disclose “a substrate holder” configured to clamp the substrate but Matsumoto clearly teaches that the substrate is mounted (see col.3, lines 8-10). Therefore, a substrate holder must present for the substrate to be mounted/clamped as intended. 
	As to claim 2, it is apparent the friction coefficient of the backside (11) increases when a clamping force exceeds a threshold value.
	As to claim 3, it is apparent that the friction coefficient of the backside (11) increase due to a displacement of the monomolecular layer (11) resulting in a direction contact between the backside and the substrate holder.
	As to claim 4-5, wherein the molecules of the monomolecular layer (11) possess a polar head and a non-polar tail and the monomolecular layer is a self-assemble monomer (see col.4, lines 21-40).
	As to claim 6, wherein the monomolecular layer (11) is a silane (see col.3, lines 21-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 21-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. Pat. 8,766,412).
As to claims 7, 21-25 and 27-29, Matsumoto discloses a substrate comprising substantially all of the limitation of the claim. Masumoto does not expressly disclose the monomolecular layer (11) covers an area less than 90% of the total area of the backside of the substrate, or “a plurality of regions of the backside are uncovered by the monomolecular layer”, as recited.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to cover less than 90% of the backside of the substrate with the monomolecular layer (11) of Masumoto, or uncover a plurality of the backside of the substrate since it has been held that discovering value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 26 has been found allowable since the prior art of record does not specifically disclose the regions correspond to protrusions of the substrate holder being covered by the monomolecular layer, as recited in the claim.

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been carefully reviewed but they are not found persuasive.   The applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).
	With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be warranted.
	With respect to the 102 rejection of claim 1 based on the reference of Matsumoto,  the Applicant argued that Matsumoto fails to disclose Matsumoto’s layer 11 is configured to reduce a friction coefficient of the backside of Matsumoto’s substrate 10. In order to support to his position, Applicant stated that there is no mention of friction anywhere in Matsumoto, “there is no disclosure that Matsumoto’s layer 11 reduces a friction coefficient”; the Examiner respectfully disagrees with the Applicant since this analysis is incorrect.   First, there is no requirement whatsoever that Matsumoto must clearly mention the term of friction in his disclosure.  Second, the major point here is that the limitation of claim is clearly met by the disclosure of Matsumoto.  Matsumoto discloses a substrate for a lithographic process having a backside provided with a monomolecular layer (11).  Matsumoto also disclose that monomolecular layer is silane or a siloxane.  There is no structural difference (as recited in the claims) between Masumoto’ s monomolecular layer and the monomolecular layer of claim 1.  Then why can’t Matsumoto’s monomolecular layer (made of Silane or Siloxane) perform the same function as recited in claim 1?  One having ordinary skill in the art would clearly understand that the backside of the substrate (10) is provided with Matsumoto’s monomolecular layer (11) can reduce a friction coefficient of the backside. Therefore, Applicant’s argument is baseless and not persuasive. 
	For the above reasons, the rejections are maintained as set forth above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/19/22



/HUNG V NGUYEN/Primary Examiner, Art Unit 2882